DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-8, filed 02/09/2022, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2014237307) in view of Murase (US 2007/0171269) and further in view of Hokari (JP 02002-070945).
With regard to claim 1, Suzuki discloses a recording device (1) comprising:
a main body (2) including a recording unit [recording means; Para. 0013] configured to perform recording on a medium [Para. 0013]; and
a leg part (3) configured to support the main body from an installation surface (20) at which the main body is installed, wherein

the contact parts include three reference contact parts (24, 25) [fixing means located on the left and the right] located in a same plane and one movable contact part (16 or 23), and
the three reference contact parts and the movable contact part can contact the installation surface at the same time.
Suzuki does not disclose the recording medium is pulled out from a roll body including the medium wound around a core member and the movable contact part is coupled with the main body through an elastic member that is elastically deformable in a direction that intersects the plane.
However, Murase teaches that a roll body including a medium wound around a core member [Fig. 3] is an equivalent structure known in the art. Therefore, because these two recording devices were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the roll body including a medium wound around a core member for the feeding cassette.
However, Hokari teaches a movable contact part (21) coupled with a main body (10) through an elastic member (24) that is elastically deformable in a direction that intersects a plane.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the recording device of Suzuki with the movable contact part of Hokari coupled to the main body through the elastic member that is elastically deformable in a direction that intersects a plane, to protect or reduce the shake applied via a floor to the device.
With regard to claim 2, Suzuki’s modified recording device discloses all the limitations of claim 1, and Suzuki also discloses wherein the main body has a center of gravity within a region of a triangular shape formed by connecting the three reference contact parts with straight lines as viewed from a direction orthogonal to the plane [Fig. 1]
claim 3, Suzuki’s modified recording device discloses all the limitations of claim 1, and Hokari also discloses wherein the elastic member is supported by the main body in a cantilever manner [Fig. 1].
With regard to claim 4, Suzuki’s modified recording device discloses all the limitations of claim 3, and Hokari also discloses wherein the main body includes a limiting part (23) configured to limit elastic deformation of the elastic member to the main body side.
With regard to claim 5, Suzuki’s modified recording device discloses all the limitations of claim 1, and Hokari also discloses wherein the movable contact part is coupled with a center portion of the elastic member.
With regard to claim 6, Suzuki’s modified recording device discloses all the limitations of claim 1, and Suzuki also discloses wherein when the leg part is held in a horizontal posture together with the main body in a state where the leg part is away from the installation surface and faces the installation surface, the one movable contact part is disposed at a position closer to the installation surface than the three reference contact parts are [Fig. 5].
With regard to claim 7, Suzuki’s modified recording device discloses all the limitations of claim 1, wherein two reference contact parts of the reference contact parts are disposed in the recording device on a front wall side on which the roll body is disposed [Fig. 4], and one reference contact part of the reference contact parts and the movable contact part are disposed on a rear wall side in the recording device [Fig. 4].
With regard to claim 8, Suzuki’s modified recording device discloses all the limitations of claim 7, wherein a distance between the reference contact part and the movable contact part disposed on the rear wall side is greater than a distance between the two reference contact parts disposed on the front wall side. [Fig. 4]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853